 Case 3:19-cv-01053-M-BT Document 50 Filed 03/23/21           Page 1 of 1 PageID 696



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

THE CHARTER SCHOOL FUND, LLC,
AND 18 WINTERGREEN DESOTO
K-8 SCHOOL, LLC,

       Plaintiffs,

v.                                                    No. 3:19-cv-1053-M-BT

THE CITY OF DESOTO, TEXAS, et al.,

       Defendants.

          ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       The   Court    has   under   consideration   the   Findings,   Conclusions,   and

Recommendation of United States Magistrate Judge Rebecca Rutherford dated March 3,

2021. The Court has made a de novo review of those portions of the proposed Findings,

Conclusions, and Recommendation to which objections were made. The objections are

overruled. Accordingly, the Individual Defendants and the City of DeSoto’s “Motion for

Summary Judgment on Issues of Plaintiffs’ Standing,” (ECF No. 41) is GRANTED with

respect to Plaintiff The Charter School Fund, LLC’s declaratory-judgment, state-law ultra

vires, and regulatory-taking claims. Those claims are DISMISSED without prejudice.

Defendants’ motion is DENIED with respect to Plaintiffs’ remaining claims.

       SO ORDERED, this 23rd day of March, 2021.




                                           1
